Citation Nr: 0513785	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral retropatellar syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1975 to March 
1992.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appellant disagreed and this appeal ensued.  No other issue 
raised by the veteran is before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

With respect to the claim of service connection for PTSD, the 
appellant contends that he served in Southwest Asia during 
the Persian Gulf War in 1991, where he served with a unit 
supporting combat units.  He reported he was assigned as a 
Bradley Fighting Vehicle tow missile repairman on a battle 
assessment and repair team.  He claimed to have been in the 
heat of battle, with artillery rounds falling near him and 
the sound of exploding ordinance making him fear for his 
life.  He claimed that in January 1991 he saw a vehicle (or 
was riding in a vehicle) that was destroyed in an accident 
with a fuel tanker.  During the air war (January and February 
1991) he claimed he was near constant explosions 24 hours per 
day.  

In late February 1991, he asserted, during the ground war, he 
saw soldiers wounded by friendly fire in Kuwait and southern 
Iraq and also was under artillery fire.  He claimed he saw 
dead Iraqi soldiers who had been burnt and disfigured, and 
also some who had been mutilated.  During this time, he 
claimed he was assigned to Bravo Company, 498th SPT 
Battalion, 3rd Brigade, 2nd Armored Division.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework for establishing a veteran's exposure to a 
recognizable stressor during service, a critical element of 
the determination of whether a veteran has PTSD which is 
related to service.  The Court in Zarycki noted that, under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, and the applicable 
VA Manual 21-1 provisions, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Whether or not the veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.  

If the record does not contain recognized military citations 
or other supportive evidence that the veteran "engaged in 
combat with the enemy," the Court held in Zarycki that the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of a claimed 
stressor or stressors.  Id. (emphasis added).  The next 
question to be addressed is whether the record contains 
evidence that corroborates the veteran's accounts as to the 
alleged stressful events he claims to have experienced during 
service.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
As stated in Doran, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Id.  There is nothing in the statute or the 
regulations which provide that corroboration must, and can 
only, be found in the service records.  See Moreau.  However, 
as Zarycki makes clear, the veteran's testimony, by itself, 
will not be enough to establish the alleged stressor.  
Zarycki, 6 Vet. App. at 98.

The service personnel records indicated that the appellant 
served in Southwest Asia from January to May 1991 and 
received the Southwest Asia Service Medal with three bronze 
stars and the Kuwait Liberation Medal.  His record of 
assignments shows that during this period he was assigned as 
a Tow-Dragon Repairer with Bravo Company, 498th SPT 
Battalion, 2nd Armored Division (Forward).  To ensure an 
accurate assessment of the appellant's activities while 
assigned to duty in Southwest Asia, the claim of service 
connection for PTSD will be remanded for information to be 
obtained from the Center for Unit Records Research (CURR).  

As for the claim for an increased evaluation for the 
bilateral knee disability, the appellant has not been 
afforded a VA examination to determine the nature and 
severity of the disability.  This claim is remanded for such 
an examination.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Using the information provided by the 
appellant, contact the CURR and ask it to 
verify the appellant's claimed stressors.  
The RO should provide CURR with a summary 
of the claimed stressors and with the 
information provided by the appellant in 
his various statements describing his 
alleged stressors.  If CURR is not able 
to verify the alleged stressors, or if 
the information provided by the appellant 
is not specific enough to permit 
verification, then ask CURR to provide 
any information in its possession (such 
as unit histories, or after-action or 
lessons-learned reports) regarding the 
activities of the Bravo Company, 
498th SPT Battalion, 2nd Armored Division 
(Forward) (the appellant's unit), from 
January to March 1991.  Associate all 
communications with CURR and all 
documents received from CURR with the 
claims file.  

2.  Schedule the appellant for a VA 
examination to determine the nature and 
severity of the service-connected 
bilateral retropatellar syndrome.  Send 
the claims folder to the physician for 
review; the report written by the 
physician should specifically state that 
such a review was conducted.  

Based on review of the evidence of 
record, the results of appropriate 
medical tests or other procedures deemed 
required to accurately assess a 
diagnosis, and using her or his 
professional expertise, the examiner is 
asked to determine: (1) the range of 
motion measurements (flexion and 
extension) of both knees; (2) whether 
there is any ankylosis or impairment 
(nonunion or malunion) of the tibia and 
fibula of either knee; (3) whether there 
is any degenerative changes affecting 
either knee; (4) whether there is any 
recurrent subluxation or lateral 
instability of either knee (and if so, 
whether it is slight, moderate, or severe 
in degree); (5) whether there is any 
dislocated semilunar cartilage with 
frequent episodes of "locking", pain, 
and effusion into either joint; and (6) 
whether either knee is subject to 
additional functional loss due to pain on 
use.  

The rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
all medical reports should be 
incorporated into the examination and 
associated with the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



